U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended July 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-90618 WAVELIT, INC. (Exact name of small business issuer as specified in its charter) NEVADA 98-0358149 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 7216 West Enterprise Drive, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Issuers Telephone Number (702) 951-5682 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 180,469,940 of September 17, 2009. WAVELIT, INC. Form 10-Q for the nine months ended July 31, 2009 TABLE OF CONTENTS AND INFORMATION REQUIRED IN REPORT Page PART I Financial Information Item 1. Financial Statements (unaudited): Consolidated: Balance Sheets as of July 31, 2009 and April 30, 2009 3 Statements of Operations for the three month periods ended July 31, 2009and July 31, 2008 4 Statements of Cash Flows for the three month periods ended July 31, 2009 and July 31, 2008 and from inception (December 13, 2002) through July 31, 2009 5 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Controls and Procedures 17 PART II Other Information Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 2 Wavelit, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets
